UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4741


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JARVIS ALONZO DAVIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:15-cr-00097-FL-1)


Submitted: June 1, 2017                                            Decided: June 8, 2017


Before WILKINSON, KING, and AGEE, Circuit Judges.


Dismissed in part, vacated in part, and remanded by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois, First Assistant Federal
Public Defender, Raleigh, North Carolina, for Appellant. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jarvis Alonzo Davis appeals his convictions and concurrent 168-month prison

terms imposed after he pled guilty, pursuant to a plea agreement, to distribution of

cocaine base, 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012), and being a felon in possession of

a firearm, 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012). Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), conceding there are no meritorious issues for

appeal, but asserting that the district court improperly based the length of Davis’ sentence

on his need for treatment. Davis has filed a pro se supplemental brief also challenging

the reasonableness of his sentence. The Government has filed a motion to dismiss the

appeal based on the appellate waiver in Davis’ plea agreement. We dismiss the appeal in

part, vacate in part, and remand.

       “A defendant may waive the right to appeal his conviction and sentence so long as

the waiver is knowing and voluntary.” United States v. Davis, 689 F.3d 349, 354 (4th

Cir. 2012) (citing United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992)). We review

the validity of an appeal waiver de novo “and will enforce the waiver if it is valid and the

issue appealed is within the scope of the waiver.” Id. at 354-55 (citing United States v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005)). Our independent review of the record supports

the conclusion that Davis knowingly and voluntarily waived his right to appeal his

convictions and any sentence imposed within the statutory maximum and that the issues

he seeks to raise on appeal fall within the scope of the waiver. Thus, we conclude that

the waiver is valid and enforceable as to those issues.



                                             2
       A valid waiver does not waive all appellate claims, however. Specifically, a valid

appeal waiver does not preclude a challenge to a sentence on the ground, inter alia, that it

exceeds the statutory maximum. United States v. General, 278 F.3d 389, 399 n.4 (4th

Cir. 2002); Marin, 961 F.2d at 496.        The 168-month sentence imposed on Davis’

§ 922(g) conviction exceeds the 120-month statutory maximum, see 18 U.S.C.

§ 924(a)(2), and therefore is not within the scope of the appeal waiver. Accordingly, we

deny the Government’s motion to dismiss as to this issue, vacate Davis’ sentence on the

firearm charge and remand to the district court for entry of an amended judgment to

reflect a sentence of 120-months on the § 922(g) conviction.

       In accordance with Anders, we have reviewed the record for any other potentially

meritorious, unwaived issues, and we have found none. We therefore vacate Davis’

sentence on the § 922(g) conviction and remand to the district court with instructions to

enter a sentence of 120 months on this count. The sentence on the drug distribution

conviction is undisturbed by this decision. In all other respects, we grant the

Government’s motion to dismiss and dismiss the appeal. This court requires that counsel

inform Davis, in writing, of his right to petition the Supreme Court of the United States

for further review. If Davis requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move this court for leave to

withdraw from representation. Counsel’s motion must state that a copy thereof was

served on Davis. We dispense with oral argument because the facts and legal contentions




                                             3
are adequately presented in the materials before this court and argument would not aid in

the decisional process.

                                                                  DISMISSED IN PART,
                                                                   VACATED IN PART,
                                                                     AND REMANDED




                                           4